 


 HR 2591 ENR: To amend certain provisions of the FAA Modernization and Reform Act of 2012.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 2591 
 
AN ACT 
To amend certain provisions of the FAA Modernization and Reform Act of 2012. 
 
 
1.Rollover of amounts received in airline carrier bankruptcy 
(a)Extension of time To file claim for refundSection 1106(a)(3) of the FAA Modernization and Reform Act of 2012 (26 U.S.C. 408 note) is amended by striking 2013 and inserting 2015.  
(b)Definitions and special rulesSection 1106(c) of such Act is amended— 
(1)in paragraph (1)(A)(i) by inserting or filed on November 29, 2011, after 2007,; and  
(2)in paragraph (2)(B)— 
(A)by striking terminated or and inserting terminated,; and  
(B)by inserting , or was frozen effective November 1, 2012 after Pension Protection Act of 2006.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
